DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species B (claims 1-11) in the reply filed on June 24, 2022 is acknowledged.  Applicant did not specify whether the election was made with or without traverse. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Examiner notes that Applicant canceled claims 12-20.  An action on the merits follows regarding claims 1-11.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “medical attachment channel (claim 1), the pocket being in the first sleeve (claim 4), the “lining” (claim 5), the “interior channel” (claim 9) and “at least one wireless speaker disposed in the collar” (claim 11) must be shown and identified with a reference numeral assigned in the Specification, or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 6 and 10 are objected to because of the following informalities:
Claim 1, lines 23-25: three times within these lines, the term “packet” should be amended to spell “placket”
Claim 6, line 1: “The article of claim of claim 1” should be amended to recite “The article of clothing of claim 1”
Claim 10, line 1: “the article” should be amended to recite “the article of clothing”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-11 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “an article of clothing accommodating a pre-existing attire of a wearer”.  It is unclear if Applicant is attempting to include “a pre-existing attire of a wearer” within the metes and bounds of the claim, or the language is merely intended to be functional.  Correction is required.  For purposes of examination, the language will be interpreted as “an article of clothing configured to accommodate a pre-existing attire of a wearer”.
Further regarding claim 1, Applicant recites “the article of clothing accommodating a pre-existing medical attachment connected to the wearer”.  It is unclear if Applicant is attempting to include “a pre-existing medical attachment of a wearer” within the metes and bounds of the claim, or the language is merely intended to be functional.  Correction is required.  For purposes of examination, the language will be interpreted as “the article of clothing configured to accommodate a pre-existing medical attachment connected to the wearer”.
Further regarding claim 1, Applicant recites “the first sleeve including a wrist hem at a distal end from the connection to the first front side and the back side”.  This language reads unclearly (is “the connection” in reference to a connection between the first front side and the back side, or is “the connection” in reference to some other connection?).  Correction is required.  For purposes of examination, the language will be interpreted as there structurally being a wrist hem located at a distal end of the first sleeve, as best as can be understood.
Further regarding claim 1, Applicant recites “a top placket having a plurality of fasteners embedded therein” and “a bottom placket having a plurality of mating fasteners embedded therein”.  The term “therein” is indefinite because it could be interpreted as referring to any element previously positively recited in the claim.  Correction is required.  For purposes of examination, the language excerpts above will be interpreted as “a top placket having a plurality of fasteners embedded in the top placket” and “a bottom placket having a plurality of mating fasteners embedded in the bottom placket”, respectively.
Further regarding claim 1, Applicant recites “wherein the wearer dons and removes the article of clothing accommodating the pre-existing medical attachment by opening the first lateral seam and wrapping the first sleeve around an arm of the wearer and closing the first lateral seem by engaging the plurality of fasteners in the top packet with the plurality of mating fasteners in the bottom packet, forming a medical attachment channel based on the spacing of the fasteners and the spacing of the mating fasteners, the top placket and the bottom packet”.  These limitations read as method-of-use limitations, which is improper for a product claim.  Correction is required.  For purposes of examination, the language will be interpreted as “wherein the article of clothing is configured such that the wearer may don and remove the article of clothing configured to accommodate the pre-existing medical attachment by opening the first lateral seam and wrapping the first sleeve around an arm of the wearer and closing the first lateral seem by engaging the plurality of fasteners in the top packet with the plurality of mating fasteners in the bottom packet, thereby forming a medical attachment channel within spacing between immediately adjacent ones of the fasteners and spacing between immediately adjacent ones of the mating fasteners, the top placket and the bottom packet”.
Regarding claim 2, Applicant recites “the lateral seam connector matingly receiving the lateral seam closure”.  This limitation reads as a method-of-use limitation, which is improper for a product claim.  Correction is required.  For purposes of examination, the language will be interpreted as “the lateral seam connector configured to matingly receive the lateral seam closure”.
Regarding claim 3, Applicant recites “the first front placket having a plurality of front fasteners disposed therein” and “the second front placket having a plurality of front mating fasteners disposed therein”.  The term “therein” is indefinite because it could be interpreted as referring to any element previously positively recited in the claim.  Correction is required.  For purposes of examination, the language excerpts above will be interpreted as “the first front placket having a plurality of front fasteners disposed in the first front placket” and “the second front placket having a plurality of front mating fasteners disposed the second front placket”, respectively.
Further regarding claim 3, Applicant recites the limitation “the sweater”, which lacks clear antecedent basis in the claims.  Correction is required.  For purposes of examination, “the sweater” will be interpreted as referring to “the article of clothing”.  Examiner notes that the same issue is present in claim 8, which is likewise indefinite and will be interpreted in a similar manner.
Further regarding claim 3, Applicant recites “wherein engaging the plurality of front fasteners with the plurality of front mating fasteners dons the [article of clothing] around a front of the wearer without disruption of pre-existing medical device attachments”.  This reads as a method-of-use limitation, which is improper for a product claim.  Also, the reference to “pre-existing medical device attachments” is unclear since these are already positively referenced in claim 1 (i.e. are there additional attachments?)  Correction is required.  For purposes of examination, the claim language will be interpreted as “wherein the plurality of front fasteners is configured to engage with the plurality of front mating fasteners in order to don the article of clothing around a front of the wearer without disruption of the pre-existing medical device attachments”.
Regarding claim 4, Applicant recites “the first sleeve including a pocket disposed therein”. The term “therein” is indefinite because it could be interpreted as referring to any element previously positively recited in the claim.  Correction is required.  For purposes of examination, the language above will be interpreted as “the first sleeve including a pocket disposed in the first sleeve”.
Regarding claim 5, Applicant recites the limitation “the pocket”, which lacks clear antecedent basis in the claims.  Correction is required.  If “the pocket” is intended to refer to the pocket positively recited in claim 4, then Applicant is suggested to amend claim 5 to depend from claim 4.  Otherwise, Applicant is suggested to positively recite “a pocket” in claim 5.
Further regarding claim 5, Applicant recites “a lining accommodating at least one of: a heating packet and a cooling packet”.  It is unclear if the heating or cooling packet is intended to be structurally present or merely capable of being received within the pocket.  Since “accommodating” is interpreted earlier in the claims as being an intended use limitation, the same type of interpretation is being used for claim 5 herein, for sake of consistent understanding (i.e. as long as the pocket in the prior art is capable of receiving a heating packet or a cooling packet, then the pocket will be interpreted as meeting the claim language’s requirements.  If Applicant intends for a cooling packet or a heating packet to be present within the pocket’s lining, then Applicant is suggested to positively recite at least one of a heating packet and a cooling packet, and then explicitly defining the packet(s) as being disposed in the pocket’s lining.
Regarding claim 7, Applicant recites “wherein the electrical connection relates to a biofeedback sensor device”.  First, the phrase “the electrical connection” is unclear because it is introduced as “at least one electrical connection” (in claim 6, from which claim 7 depends), which implies there may be more than one electrical connection, and in such event, the mere reference to “the electrical connection” would be indefinite, due to the presence of more than one electrical connection.  Examiner suggests “the at least one electrical connection”.  This language is further unclear because it’s undefined what is structurally meant by “relates to a biofeedback device”.  As long as there is some wiring that is capable of connecting to at least one electrical connection (which is only hypothetical, at least point in the claims, since the wiring is “for connecting at least one electrical connection”, wherein no electrical connection is actually structurally required), then the at least one electrical connection will be deemed as being capable of being “related to” a hypothetical biofeedback sensor device.  If Applicant intends for the biofeedback sensor device to be present, then it is suggested that the claim be amended to include such a device electrically connected to the wiring.
Regarding claim 8, Applicant recites “the wrist pull tab having a tab fastener disposed thereon”. The term “thereon” is indefinite because it could be interpreted as referring to any element previously positively recited in the claim.  Correction is required.  For purposes of examination, the language above will be interpreted as “the wrist pull tab having a tab fastener disposed on the wrist pull tab”.
Further regarding claim 8, Applicant recites “wherein upon donning the [article of clothing], the wrist pull tab connector closes the wrist hem by engaging the wrist tab mating fastener”. First, this reads as a method-of-use limitation, which is improper in a product claim.  Second, the phrase “the wrist pull tab connection” lacks antecedent basis in the claims. Correction is required.  Examiner suggests simply reciting “wherein the wrist pull tab is configured to close the wrist hem by engaging the wrist tab mating fastener with the tab fastener”.
Regarding claim 9, Applicant recites “an interior channel accessible extending through the first sleeve and into at least one of the first front side and a back side, facilitating air flow therethrough”.  The term “therethrough” is indefinite.  Correction is required.  Examiner suggests “an interior channel accessible extending through the first sleeve and into at least one of the first front side and a back side, facilitating air flow through the interior channel”.
An effort has been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 10, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenne (USPN 302,901).
Regarding independent claim 1, Fenne discloses an article of clothing (“shirt” (Title)) accommodating a pre-existing attire of a wearer (the shirt is at least capable of being worn over hypothetical pre-existing attire of a hypothetical wearer; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the article of clothing having a first front side connected to a back side connected to a second front side (see the figure of Fenne, which shows a front view with a first and second front sides #A² and #A³ (either side can be considered a first of the front sides, with the other being the second of the front sides) and a back side #B), the article of clothing accommodating a pre-existing medical attachment connected to the wearer (the shirt is at least capable of being worn in conjunction with a hypothetical pre-existing medical attachment connected to the hypothetical wearer; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the article of clothing comprising: a bottom hem (see the Fig. of Fenne, which shows dashed lines indicative of a bottom hem) extending around a bottom portion of the first front side, a bottom portion of the second front side, and a bottom portion of the back side (see the Fig. of Fenne; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "around" is very broad and merely means "in or near one's current location". (Defn. No. 7 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a collar extending around a top portion of the first front side, a top portion of the second front side, and a top portion of the back side (see the Fig. of Fenne; see Page 1, Line 32 of Fenne, which mentions the collar); a first front placket on the first front side and extending from the collar to the bottom hem; a second front placket on the second front side and extending from the collar to the bottom hem (see the Fig. of Fenne, which shows a pair of plackets that define a central opening; Examiner notes that the term "placket" is very broad and has a definition of "an opening or slit in a garment, as at the collar or sleeve of a shirt, that makes the garment easy to put on." (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a first sleeve connected to and extending outward from the first front side and the back side (sleeves #B² and #B³; either is a first sleeve that extends outward from the associated first front side and back side #B), the first sleeve including a wrist hem at a distal end from the connection to the first front side and the back side (see the Fig. of Fenne, which shows a wrist hem for each sleeve); a first lateral seam extending from the wrist hem to the first front placket at a position below the collar (see the Fig. of Fenne, wherein there is a first lateral seam that extends from one of the wrist hems, down the respective sleeve and to the respective vertical placket at a position below the collar), the first lateral seam including: a top placket having a plurality of fasteners embedded therein and a bottom placket having a plurality of mating fasteners embedded therein (fasteners #c are embedded in the respective top and bottom plackets along the lateral seam; see Fig. of Fenne); wherein the wearer dons and removes the article of clothing accommodating the pre-existing medical attachment by opening the first lateral seam and wrapping the first sleeve around an arm of the wearer and closing the first lateral seem by engaging the plurality of fasteners in the top [placket] with the plurality of mating fasteners in the bottom [placket] (the garment is capable of being donned/removed by manipulating the engagement of the fasteners #c to open/close the seam therealong; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), forming a medical attachment channel based on the spacing of the fasteners and the spacing of the mating fasteners, the top placket and the bottom [placket] (Fenne teaches that the fasteners #c can be buttons (Page 1, line 66), which are shown to be organized in a manner that permits a spacing between the immediately adjacent button locations, wherein the spacing forms a channel capable of passing a medical attachment therethrough).
Regarding claim 3, Fenne discloses that the first front placket has a plurality of front fasteners disposed therein (see fasteners #c on both front plackets); the second front placket has a plurality of front mating fasteners disposed therein (see fasteners #c on both front plackets (i.e. one of the plackets would be the “mating” fasteners)); wherein engaging the plurality of front fasteners with the plurality of front mating fasteners dons the [article of clothing] around a front of the wearer without disruption of [the] pre-existing medical device attachments (the garment is capable of being used in such a manner, since the fasteners #c are designed to releasably engage to one another).
Regarding claim 10, Fenne discloses that the article [of clothing] is reversible (the garment is capable of being inverted, in a reversible manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bolla (USPN 9,521,871) in view of Fenne.
Regarding independent claim 1, Bolla discloses an article of clothing (hospital gown #10) accommodating a pre-existing attire of a wearer (the gown #10 is at least capable of being worn over hypothetical pre-existing attire of a hypothetical wearer; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the article of clothing having a first front side connected to a back side connected to a second front side (first front panel #14, second front panel #16 and back panel #12), the article of clothing accommodating a pre-existing medical attachment connected to the wearer (the gown #10 is at least capable of being worn in conjunction with a hypothetical pre-existing medical attachment connected to the hypothetical wearer; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), the article of clothing comprising: a bottom edge (#32) extending around a bottom portion of the first front side, a bottom portion of the second front side, and a bottom portion of the back side (Fig. 1 of Bolla; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "around" is very broad and merely means "in or near one's current location". (Defn. No. 7 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a neck opening (#24) extending around a top portion of the first front side, a top portion of the second front side, and a top portion of the back side (Fig. 1 of Bolla); a first front placket on the first front side and extending from the neck opening to the bottom edge; a second front placket on the second front side and extending from the neck opening to the bottom edge (#38 defines a central vertical opening seam (Figs. 2-3); Examiner notes that the term "placket" is very broad and has a definition of "an opening or slit in a garment, as at the collar or sleeve of a shirt, that makes the garment easy to put on." (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a first sleeve connected to and extending outward from the first front side and the back side (see Fig. 1, which illustrates sleeves that respectively extend outward from the front side and back side), the first sleeve including a wrist edge (arm openings #26/28 respectively on each sleeve) at a distal end from the connection to the first front side and the back side (Fig. 1); a first lateral seam extending from the wrist edge to the first front placket at a position below the neck opening (seam between front edge #48 and front top edge #30 extends from wrist edge to the first placket at #38), the first lateral seam including: a top placket having a plurality of fasteners embedded therein and a bottom placket having a plurality of mating fasteners embedded therein (fasteners #54 and mating fasteners #56); wherein the wearer dons and removes the article of clothing accommodating the pre-existing medical attachment by opening the first lateral seam and wrapping the first sleeve around an arm of the wearer and closing the first lateral seem by engaging the plurality of fasteners in the top [placket] with the plurality of mating fasteners in the bottom [placket] (the garment is capable of being donned/removed by manipulating the engagement of the fasteners 54/56 to open/close the seam therealong; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense), forming a medical attachment channel based on the spacing of the fasteners and the spacing of the mating fasteners, the top placket and the bottom [placket] (Fig. 3 shows the spacing between discrete fasteners, wherein the space between the fasteners would be capable of defining a medical attachment channel therethrough).  Bolla is silent to the bottom edge and the wrist edges being “hems” as recited in the claim.  Bolla teaches the neck opening, but does not teach a distinct “collar”, as recited in the claim.
Fenne teaches a gown garment with sleeves openable about their longitudinal length (via fasteners #c; see Fig. of Fenne), wherein the wrist edges and the bottom edge of the garment all include hems (see dashed lines in the Fig. of Fenne).  Fenne also teaches that there is a collar present at the neck opening (Page 1, Line 32 of Fenne).
Bolla and Fenne teach analogous inventions in the field of medical gowns.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the wrist edge hems, the bottom hem and the collar taught by Fenne into the gown of Bolla in order to reinforce the wrist edge and the bottom edge to prevent fraying of potentially exposed yarn ends, wherein the concept of a hem at a wrist edge and a garment edge is very well-known in the art, and further since the concept of distinct collars located at neck openings of medical gowns are very well known in the art, wherein a collar provides an aesthetic and supportive improvement to the neck opening compared to a collar-less opening.
Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bolla in view of Fenne as applied to claim 1 above, and further in view of Burkett (USPN 4,969,215).
Regarding claim 2, the modified garment of Bolla (i.e. Bolla in view of Fenne, as explained above with respect to independent claim 1) is disclosed to teach all the limitations of claim 1, as set forth above.  Modified Bolla is silent to there further being a lateral seam closure connected to the first placket at a position below the first lateral seam; and a lateral seam connector disposed on the collar, the lateral seam connector matingly receiving the lateral seam closure to secure the first front side to the collar in conjunction with the closing of the first lateral seam.
Burkett discloses a medical patient’s gown that includes a collar portion that has a shoulder strap (#23/26) that has fastening components (#32) that are configured to attach to mating fastening components (#24/27) that exist on the opposite side of the collar/sleeve area, wherein the strap extends up and over the shoulder of the wearer, when fastened (Figs. 1-3).
Modified Bolla and Burkett teach analogous inventions in the field of medical gowns.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the shoulder strap with fasteners concept taught by Burkett into the modified gown of Bolla in order to provide an alternative well-known means for fastening the upper shoulder area of the openable garment to the user, as well as to facilitate dressing and undressing, enabling access to the upper torso without removing the gown, as taught by Burkett (Col. 4, Lines 17-22 of Burkett), while also providing improvement in comfortable fitting of the gown on patients of different sizes (due to multiple engageable fastening components), as taught by Burkett (Col. 4, Lines 43-50 of Burkett).  As a result of the modification, the modified gown would include a lateral seam closure connected to the first placket at a position below the first lateral seam (via shoulder strap (i.e. lateral seam closure) taught by Burkett and incorporated into the garment of Bolla; #32 (from Burkett) is on the distal end relative to where the strap is directly connected to the garment first front portion); and a lateral seam connector disposed on the collar (#24 from Burkett, in modified Bolla, is disposed on the collar and can receive mating fastener on added shoulder strap), the lateral seam connector matingly receiving the lateral seam closure to secure the first front side to the collar in conjunction with the closing of the first lateral seam (as noted above).
Claims 4 and 5, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fenne as applied to claim 1 above, and further in view of Lamarque (US 2006/0218692).
Regarding claim 4, Fenne teaches all the limitations of claim 1, as set forth above, but is silent to the first sleeve including a pocket disposed therein.
Lamarque teaches a therapeutic garment for medical treatment (Para. 0009 of Lamarque) that has sleeves #16/18, wherein the sleeves include sleeve pockets #28 which may house an ice pack #42 (Para. 0023 of Lamarque).
Fenne and Lamarque teach analogous inventions in the field of sleeved garments for medical treatment.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the sleeve pocket(s) of Lamarque to the sleeve(s) of Fenne in order to provide capability to house an ice pack, if wanted, which can serve to provide temperature therapy to the wearer, as taught by Lamarque (Para. 0023 of Lamarque).
Regarding claim 5, the modified garment of Fenne (i.e. Fenne in view of Lamarque, as such a modification is described above with respect to claim 4) is disclosed such that the pocket includes a lining accommodating at least one of: a heating packet and a cooling packet (the pocket itself has an interior surface that can house an ice pack (i.e. cooling packet), which is a lining itself).
Claims 6 and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fenne as applied to claim 1 above, and further in view of Theodossiou (US 2015/0374048).
Regarding claim 6, Fenne teaches all the limitations of claim 1, as set forth above, but is silent to there being wiring in the first sleeve for connecting at least one electrical connection.
Theodossiou teaches a medical garment #10, and teaches that it is known for hospital garments/gowns to have wires that can pass through the sleeve of the gown (Para. 0002 of Theodossiou).
Fenne and Theodossiou teach analogous inventions in the field of medical garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have including wires that pass through the sleeve that can connect electrical monitors to the patient, as taught by Theodossiou (Para. 0002), as is well-known in the art, since there already exists gaps between the fasteners #c that can permit passage of such wires therethrough.
Regarding claim 7, the modified garment of Fenne (i.e. Fenne in view of Theodossiou, as explained above with respect to claim 6) is disclosed such that the electrical connection relates to a biofeedback sensor device (Para. 0002 of Theodossiou teaches various medical equipment devices and electrical monitors, wherein a monitor could be capable of monitoring biofeedback sensors attached to the user (i.e. the wires are “related” to a biofeedback sensor device)). 
Claims 8 and 9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fenne as applied to claim 1 above, and further in view of EITHER of Smith (USPN 2,507,322) OR Philipps (USPN 2,421,848).
Regarding claim 8, Fenne teaches all the limitations of claim 1, as set forth above, but is silent to there being a wrist pull tab connected to the wrist hem and disposed on at least one of the top placket and the bottom placket, the wrist pull tab having a tab fastener disposed thereon; and a wrist tab mating fastener disposed on at least one of the top placket and the bottom placket, the wrist tab mating fastener disposition being on opposite of the lateral seam from the wrist pull tab; wherein upon donning the sweater, the wrist pull tab connector closes the wrist hem by engaging the wrist tab mating fastener.
Smith teaches a garment with an arm sleeve (#18; Fig. 1; unlabeled in Fig. 3) that includes a cuff at a distal end of the sleeve, the sleeve being separable at the cuff between first and second portions (see Fig. 3), wherein the cuff’s first portion includes a strap (#26) that is directly attached to the cuff first portion, the strap having a fastener that is configured to removably attach to a mating fastener disposed on the second portion of the cuff (see unlabeled buckle connection mechanism) in order to bound the cuff about a wrist of the wearer (Col 2., Lines 35-43 of Smith).
Philipps teaches a garment with an arm sleeve (#10) that includes a cuff at a distal end of the sleeve, the sleeve being separable at the cuff between first and second portions (Figs. 1, 2, 4, 5), wherein the cuff’s first portion includes a strap (#32) that is directly attached to the cuff first portion, the strap having a fastener (#35) that is configured to removably attach to a mating fastener (#38) disposed on the second portion of the cuff (Fig. 2).
Fenne, Smith and Philipps teach analogous inventions in the field of medical garments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the distal cuff strap of EITHER of Smith OR Philipps at the wrist hem of the sleeves of Fenne, in order to provide an additional fastening means to the two separable wrist portions at the cuff to one another for a more secure attachment, as is well-known in the art of sleeve cuffs.
Regarding claim 9, the modified garment of Fenne (i.e. Fenne in view of EITHER of Smith OR Philipps, as explained with respect to claim 8 above) is disclosed such that there is an interior channel (the space that is intended to house the arm of the user is an interior channel) accessible extending through the first sleeve and into at least one of the first front side and a back side, facilitating air flow therethrough (the arm-housing channel mentioned above is accessible through the first sleeve and into the interior space between the first front side and the back side to allow air to flow at least somewhat therethrough).
Claim 11, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Fenne as applied to claim 1 above, and further in view of Yanagida et al. (hereinafter “Yanagida”) (US 2001/0024949).
Regarding claim 11, Fenne teaches all the limitations of claim 1, as set forth above, but is silent to there being at least one wireless speaker disposed in the collar.
Yanagida teaches an upper body garment with a collar that has speakers #10a sewn into the collar near the ear (Para. 0056 of Yanagida).
Fenne and Yanagida teach analogous inventions in the field of upper body garments with collars.  Absent a showing of criticality with respect to there being a wireless speaker in the collar (Applicant’s Specification provides no unforeseen benefit nor unpredictable functionality with respect to the presence of a wireless speaker), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the speakers #10a of Yanagida sewn into the collar of Fenne in order to allow the wearer to receive various forms of audio while wearing the garment (such as music, instructions, audible information in the event the wearer has no sight), as is very well-known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of medical gowns with openable sleeves and/or collar tab equivalents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732